DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 4 are reciting a phrase “do not include” which makes the claims a negative claim and makes the claim indefinite.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al (US Pub. 2019/0176820) in view of 2D/3D Pose estimation and action recognition using mulitask deep learning, by Luvizon et al (IDS document).  
With respect to claim 1, Pindeus discloses A computer-implemented method of recognition of actions performed by individuals (see figure 2), the method comprising:
by one or more processors, obtaining images including at least a portion of an individual (see figure 1, numerical 112 camera and 114 individual);
by the one or more processors, based on the images, generating implicit representations of poses of the individual in the images (see figure 2, numerical 202, and figure 4 for implicit representations of individual); and
by the one or more processors, determining an action performed by the individual and captured in the images [by classifying the implicit representations of the poses of the individual], (see figure 2, numerical 202 processor and figure 11 numerical 1112 output command corresponding to intent “action performed) and see figure 8 for the different actions; and paragraph 0019 for description), as claimed.
However, he fails to explicitly disclose by the one or more processors, determining an action performed by the individual and captured in the images by classifying the implicit representations of the poses of the individual, as claimed.  
Luvizon in the same field teaches by the one or more processors, determining an action performed by the individual and captured in the images by classifying the implicit representations of the poses of the individual, (see figure 2 and 5 of the CNN, “classifying”) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of pose determination of an individual using image analysis.  Teaching of Luvizon can be incorporated in to the Pindeus system as suggested in the intent determination module (see figure 3, numerical 332) for suggestion, and modification yields a 2D and 3D pose estimation and human action recognition (see Abstract) for motivation.  

With respect to claim 2, combination of Pindeus and Luvizon further discloses wherein the implicit representations include feature vectors from which key points with three dimensional (3D) coordinates corresponding to a pose of a skeleton of the individual may be derived, (see Pindeus paragraph 0030, sequence of images creates a vector of keypoints “feature vector”), as claimed.

With respect to claim 3, combination of Pindeus and Luvizon further discloses wherein the implicit representations, which do not include key points with 3D coordinates, are used to derive key points corresponding to a pose of a skeleton of the individual, (see Pindeus paragraph 0030, and figure 4) as claimed. 

With respect to claim 4, combination of Pindeus and Luvizon further discloses wherein the implicit representations do not include any 2 dimensional (2D) or three dimensional (3D) individual skeleton data, (see Luvizon figure 2 for the implicit representations) as claimed.

With respect to claim 5, combination of Pindeus and Luvizon further disclose wherein the generating the implicit representations includes generating the implicit representations of the poses of the individual in the images using a first neural network, (see Luvizon figure 2) as claimed.

With respect to claim 6, combination of Pindeus and Luvizon further discloses training the first neural network to determine at least one of two dimensional (2D) and three dimensional (3D) poses of individuals in images, (see section 3.1.1, and section 2.2, ), as claimed.

With respect to claim 7, combination of Pindeus and Luvizon further discloses wherein determining the action performed by the individual includes determining the action by classifying the implicit representations of the poses using a second neural network, (see Luvizon figure 5), as claimed.

With respect to claim 8, combination of Pindeus and Luvizon further discloses wherein the implicit representations include feature vectors, (see Pindeus paragraph 0030, sequence of images creates a vector of keypoints “feature vector”), as claimed.

With respect to claim 9, combination of Pindeus and Luvizon further disclose training the second neural network to classify feature vectors according to actions by individuals, (see Pindeus figure 1, numerical 114), as claimed.

With respect to claim 10, combination of Pindeus and Luvizon further disclose wherein the individual includes a human, the poses include human poses, and the action includes an action performed by a human, (see Pindeus figure 1, numerical 114 and figure 8) as claimed.

With respect to claim 11, combination of Pindeus and Luvizon further disclose wherein the images include a sequence of images from a video, (see Pindeus figure 1, numerical 112, and Abstract images from a video feed), as claimed.

Claim 23 is rejected for the same reasons as set forth in the rejections for claim 1, because claim 23 is claiming subject matter of similar scope as claimed in claim 1. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al (US Pub. 2019/0176820) in view of 2D/3D Pose estimation and action recognition using mulitask deep learning, by Luvizon et al (IDS document) as applied to claim 1 above, and further in view of 3D human pose estimation in video with temporal convolutions and semi-supervised training, by Pavllo et al.
With respect to claim 12 combination of Pindeus and Luvizon discloses all the limitations as claimed and as rejected in claim 1, above.  Furthermore, regaiding claim 12 combination of Pindeus and Luvizon further discloses generating the implicit representations includes generating the implicit representations based on the images, respectively, (see Pindeus figure 4, 5 and paragraph 0019) as claimed.  
However, they fail to disclose the method further includes concatenating the implicit representations to produce a concatenated implicit representation; and the determining the action includes performing a convolution on the concatenated implicit representation to produce a final implicit representation and determining the action performed by the individual by classifying the final implicit representation, as claimed.
Pavllo in the same field teaches concatenating the implicit representations to produce a concatenated implicit representation; and the determining the action includes performing a convolution on the concatenated implicit representation to produce a final implicit representation and determining the action performed by the individual by classifying the final implicit representation, (see section 3. Temporal dilated convolution model second paragraph), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of pose determination of an individual using image analysis.  Teaching of Pavllo to use getting concatenated images can be incorporated in to the Pindus system as suggested in Agregated key points pose (see figure 11, numerical 1106) for suggestion and modification yields a more effective pose estimation in video (see Abstract of Pavllo) for motivation.   

With respect to claim 13, combination of Pindeus, Luvizon and Pavllo further discloses wherein the convolution is a one dimensional (1D) convolution, (see section 2, right hand column Our work, last four lines), as claimed.

With respect to claim 14, combination of Pindeus, Luvizon and Pavllo further discloses wherein the convolution is a one dimensional (1D) temporal convolution, (see section 2, right hand column Our work, last four lines), as claimed.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pindeus et al (US Pub. 2019/0176820) in view of 2D/3D Pose estimation and action recognition using mulitask deep learning, by Luvizon et al (IDS document) as applied to claim 1 above, and further in view of Action tubelet detector for spatio-temporal action localization, by Kalogeiton et. al.
With respect to claim 15 combination of Pindeus and Luvizon discloses all the limitations as claimed and as rejected in claim 1, above.  
However, they fail to disclose by the one or more processors, determining candidate boxes around individual captured in the images, wherein generating the implicit representations includes generating the implicit representations based on the candidate boxes, as claimed. 
Lalogeiton in the same field of invention teaches by the one or more processors, determining candidate boxes around individual captured in the images, wherein generating the implicit representations includes generating the implicit representations based on the candidate boxes, (see Abstract, Tubelet detector that takes as input a sequence of frames and outputs tubelets, i.e. sequence of bounding boxes), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of pose determination of an individual using image analysis.  Teaching of Kalogeiton to have bounding boxes and to detect tubelets can be incorporated in to the Pindeus and Luvizon system (see figure 7 of Luvizon) for suggestion and the modification yields a ose detection with temporal continuity of videos (see Abstract of Kalogeiton) for motivation.  

With respect to claim 16, combination of Pindeus, Luvizon and Kalogeiton further discloses by the one or more processors, extracting tubes from the images based on the candidate boxes, (see Abstract), as claimed.

With respect to claim 17, combination of Pindeus, Luvizon and Kalogeiton further discloses wherein determining the candidate boxes includes determining the candidate boxes using a regional proposal network (RPN) module, (see section 2, Object detection with CNNs), as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663